DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 29 SEP 2022.  The amendment has been entered.  
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 JUL 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat ‘170 (U.S. PGPub 2009/0257170) in view of Chen ‘993 (U.S. PGPub 2019/0185993), and Kraus ‘887 (U.S. PGPub 2014/0127887).
Claim 1 – Bhat ‘170 teaches a method of forming a RuSi film (PG 0018), the method comprising:
adsorbing silicon (PG 0018) in a recess that is formed in a substrate (PG 0013, recess formed in an insulating layer) and includes an insulating film (PG 0018, silicon deposited on insulative material sidewalls of recess) by supplying a silicon-containing gas to the substrate (PG 0018, silicon precursor; PG 0015, precursors are gases);
forming a RuSi film by supplying a silicon-containing gas and a Ru-containing precursor to the recess in which the silicon is absorbed (PG 0018, supply of silicon and ruthenium precursors to seed layer of silicon; PG 0015, precursors are gases).
Bhat ‘170 does not expressly teach or suggest the following limitations of Claim 1:
Wherein the film is formed in a two-step process wherein a Ru film is formed by supplying a ruthenium precursor to the adsorbed silicon and then a RuSi film is formed by supplying a silicon precursor to the adsorbed ruthenium, these two films being formed alternately and repeatedly.
Wherein the adsorbing the silicon and the forming the Ru film are performed within separate processing containers connected through a vacuum transport chamber.
Wherein the adsorbing the silicon and the forming the RuSi film are performed within a same processing container.
Bhat ‘170 does not expressly teach wherein the film is formed in a two-step process wherein a Ru film is formed by supplying a ruthenium precursor to the adsorbed silicon and then a RuSi film is formed by supplying a silicon precursor to the adsorbed ruthenium, these two films being formed alternately and repeatedly.  PG 0018 broadly teaches supply of both precursors to form the film.  PG 0015 discloses atomic layer deposition of ruthenium silicide as a known means for forming the layer.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bhat ‘170 to deposit the RuSi layer by ALD means.  ALD operates on a principle of alternating deposition of precursors to build up a material layer.  In view of the teaching that starting with a silicon seed layer is known (PG 0018), it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bhat ‘170 to introduce the ruthenium precursor to the adsorbed silicon and then to introduce the silicon precursor to the adsorbed ruthenium since this accommodates the alternate introduction of precursors intrinsic to the ALD process.  Bhat ‘170 discloses e.g. silane (SiH4, PG 0019) and e.g. triruthenium dodecacarbonyl (Ru3(CO)12, PG 0024) as known silicon and ruthenium precursors, respectively.  Chen ‘993 teaches methods for selective ALD of ruthenium (Title, Abstract, e.g. PG 0078 and PG 0093) and teaches that ruthenium silicide may appropriately be deposited by ALD (as above) using e.g. silane and triruthenium dodecacarbonyl as precursors (PG 0093 and 0084, respectively).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bhat ‘170 to perform the deposition of ruthenium silicide by the ALD method of Chen ‘993, as Bhat ‘170 wants to deposit ruthenium silicide using silane and triruthenium dodecacarbonyl as precursors and is open to doing so by ALD methods and Chen ‘993 teaches an ALD method for depositing ruthenium silicide using silane and triruthenium dodecacarbonyl as precursors.
 Bhat ‘170 / Chen ‘993 render obvious the formation of ruthenium silicide in an ALD process, but the references do not teach or disclose a vapor deposition chamber commensurate with Claim 1 (in particular, the adsorbing the silicon and the forming the Ru film performed within separate processing containers connected through a vacuum transport chamber and the adsorbing the silicon and the forming the RuSi film performed within a same processing container).  Chen ‘993 discloses a carousel-style substrate transport system, see e.g. Figure 3, but the sections are not separated from each other.  Kraus ‘887 discloses a chemical vapor deposition system (Abstract) which may comprise processing chambers which introduce a single process gas into a chamber to form a layer on a substrate (PG 0012), which may comprise multiple process chambers of this type (PG 0018), and which may comprise substrate support heaters (PG 0062, see also PG 0080 wherein the substrate supports may further comprise a heater).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bhat ‘170 / Chen ‘993 to utilize multiple processing chambers as suggested by Kraus ‘887, as Bhat ‘170 / Chen ‘993 want to perform ALD reactions while keeping precursors separated and Kraus ‘887 discloses a processing apparatus which is demonstrated suitable for the purpose.
Bhat ‘170 / Chen ‘993 / Kraus ‘887 further renders obvious the method wherein adsorbing the silicon and the forming the RuSi film are performed within a same processing container (obvious from Kraus ‘887; if each processing chamber is configured to inject a single precursor, it is prima facie obvious to perform all depositions of a specific precursor in the designated chamber for that precursor).
Bhat ‘170 / Chen ‘993 / Kraus ‘887 further renders obvious wherein the adsorbing the silicon and the forming the RuSi film are performed at a same temperature (e.g. Chen ‘993 PG 0088-0089, a single temperature deposition process).  
Bhat ‘170 / Chen ‘993 / Kraus ‘887 does not expressly teach or suggest wherein the adsorbing the silicon, and the forming the Ru film are performed at different temperatures.  Chen ‘993 provides motivation for controlling the deposition temperature as discussed above.  Chen ‘993 also teaches that the temperature of the process gas is result-effective with regards to the dose time of a particular gas (Chen ‘993 PG 0081), and by extension to the cycle time of an ALD cycle.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bhat ‘170 / Chen ‘993 / Kraus ‘887 to control the temperatures of deposition steps such that acceptable doses of precursor are obtained for the process.  
Claim 2 – Bhat ‘170 / Chen ‘993 / Kraus ‘887 renders obvious the method of claim 1, wherein the forming the RuSi film is performed in a state in which the substrate is heated (Chen ‘993 teaches heating of the substrate during ALD at PG 0088, wherein temperatures up to 600 degrees Celsius are contemplated; further, Chen ‘993 teaches that the substrate temperature is result-effective with regards to the selectivity of the deposition of material at PG 0089). 
Claim 5 – Bhat ‘170 / Chen ‘993 / Kraus ‘887 renders obvious the method of claim 1, wherein the adsorbing the silicon and the forming the RuSi film are performed at a temperature of 300 to 500 degrees Celsius (selection of a particular temperature is obvious as discussed in the rejection of Claim 4; regarding the particular temperatures, Chen ‘993 PG 0088 renders obvious the encompassing range of 0 to 600 degrees Celsius.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  
Claim 6 – Bhat ‘170 / Chen ‘993 / Kraus ‘887 renders obvious the method of claim 5, wherein the forming the Ru film is performed at a temperature of 150 to 200 degrees Celsius (selection of a particular temperature is obvious as discussed in the rejection of Claim 4; regarding the particular temperatures, Chen ‘993 PG 0089 renders obvious 200 degrees Celsius and 150 degrees Celsius for the desired intent of depositing the ruthenium on an insulating material preferentially to a conductive material.  Examiner notes that Bhat ‘170 PG 0018 wants to deposit ruthenium silicide on the insulative material.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bhat ‘170 / Chen ‘993 / Kraus ‘887 to deposit ruthenium at a temperature such that the material is deposited preferentially on a desired material, e.g. 150 or 200 degrees Celsius.
Claim 10 – Bhat ‘170 / Chen ‘993/ Kraus ‘887 renders obvious the method of claim 1, wherein the silicon-containing gas is SiH4 gas (SiH4 disclosed as suitable precursor for forming ruthenium silicide at Bhat ‘170 PG 0019 and at Chen ‘993 PG 0093) and the Ru-containing precursor is Ru3(CO)12 (Bhat ‘170 PG 0024).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat ‘170 / Chen ‘993 / Kraus ‘887 as applied to claims 10 and 1 above, and further in view of Chiang ‘507 (U.S. PGPub 2002/0076507).
Claim 11 – Bhat ‘170 / Chen ‘993/ Kraus ‘887 renders obvious the method of claim 10, but does not teach or suggest wherein, in the adsorbing the silicon and the forming the RuSi film, the silicon-containing gas is simultaneously supplied from a plurality of gas supply lines.  Chiang ‘507 is drawn to process sequencing for ALD (Title, Abstract, e.g. PG 0120-0140 broadly).  In particular, Chiang ‘507 discloses that it is known to introduce gases into a process space through multiple points (PG 0121) and teaches that this advantageously allows for improved flexibility and process coverage (PG 0138-0140).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bhat ‘170 / Chen ‘993/ Kraus ‘887 to introduce e.g. silicon precursor gas into the reaction space from multiple supply lines as suggested by Chiang ‘507, as Bhat ‘170 / Chen ‘993/ Kraus ‘887 disclose ALD processes and Chiang ‘507 teaches that multiple introduction points of process gas in an ALD reaction space provide processing advantages in the ALD process.
Claim 19 – Bhat ‘170 / Chen ‘993/ Kraus ‘887 renders obvious the method of claim 1, but does not expressly teach or suggest wherein, in the adsorbing the silicon and the forming the RuSi film, the silicon-containing gas is alternately supplied from a plurality of gas supply lines.  Chiang ‘507 is drawn to process sequencing for ALD (Title, Abstract, e.g. PG 0120-0140 broadly).  In particular, Chiang ‘507 discloses that it is known to introduce gases into a process space through multiple points (PG 0121) and teaches that this advantageously allows for improved flexibility and process coverage (PG 0138-0140).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Bhat ‘170 / Chen ‘993/ Kraus ‘887 to introduce e.g. silicon precursor gas into the reaction space from multiple supply lines as suggested by Chiang ‘507, as Bhat ‘170 / Chen ‘993/ Kraus ‘887 disclose ALD processes and Chiang ‘507 teaches that multiple introduction points of process gas in an ALD reaction space provide processing advantages in the ALD process.

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 29 SEP 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bhat ‘170 in combination with Chen ‘993 and Kraus ‘887.
Applicant argues (Pages 5-11), and Examiner agrees, that the previously cited references does not fairly teach or suggest every limitation of Claim 1 as amended (namely the new processing chamber limitations).  Examiner withdraws the rejection of Claim 1 and dependents therefrom.   Upon further search and consideration, Examiner uses Kraus ‘887 as a replacement for Sferlazzo ‘784 to teach a processing system commensurate with Claim 1 as amended.
The remainder of Applicant's arguments filed 29 SEP 2022have been fully considered but they are not persuasive.
Applicant argues (Page 11) that the apparatus of Claim 1 uses a CVD system.  Examiner notes that Kraus ‘887 is drawn to CVD systems as cited above.
Applicant argues (Pages 11-12) that the dependent claims are in condition for allowance by virtue of dependence from Claim 1 and for the same reasons as Claim 1.  Since Claim 1 is not held as allowable at this time, no claim can be allowable for the same reasons as Claim 1.  In the absence of arguments which specifically identify how the claims distinguish over the prior art, Examiner maintains the propriety of the previous rejections of the dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712             

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712